office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 tcortright postn-135282-09 uilc date june to director specialty tax john imoff from associate chief_counsel passthroughs special industries subject black_liquor excise_tax credits issues this responds to your request for advice on the following issues whether black_liquor as described below is a liquid fuel derived from biomass under sec_6426 of the internal_revenue_code the code whether the process of combining black_liquor with diesel_fuel described below creates an alternative_fuel_mixture for purposes of determining the alternative_fuel_mixture credit under sec_6426 of the code whether a registrant may claim the alternative_fuel_mixture credit under sec_6426 of the code for a mixture produced and used before the date the claimant is registered by the irs under sec_4101 of the code whether black_liquor qualifies for the cellulosic_biofuel_producer_credit in sec_40 of the code postn-135282-09 conclusions black_liquor as described above is a liquid fuel derived from biomass under sec_6426 the process of combining black_liquor with diesel_fuel described above creates an alternative_fuel_mixture for purposes of determining the alternative_fuel_mixture credit under sec_6426 a registrant may claim the alternative_fuel_mixture credit under sec_6426 of the code for a mixture produced and used before the date the claimant is registered by the irs under sec_4101 for any open past period black_liquor may qualify for the sec_40 cellulosic_biofuel_producer_credit or the sec_6426 alternative_fuel_mixture credit but not both facts based on the facts provided black_liquor is the name given to a byproduct of the paper milling process in kraft mills generally wood chips from debarked tree logs are pulped by using certain chemicals called white liquor heat and pressure to separate lignin and other components of the wood from the cellulose fibers in the wood chips the cellulose fibers are separated for further processing into paper the remaining black_liquor including the lignin and spent chemicals is an aqueous solution with the consistency of molasses its chemical composition often includes approximately organic matter and inorganic matter by weight depending of the type of wood chips used but does not include alcohol or biodiesel black_liquor is generally not stored because of the continuous nature of the kraft milling postn-135282-09 process however when it is stored it must be kept in a container and cannot be stored in a pile like sand or wood chips after being separated from the cellulose black_liquor is concentrated to remove much of the water content and is blended with at least percent by volume of diesel_fuel the temperature of the black_liquor and diesel_fuel combination is increased before the combination is sprayed into a recovery boiler for combustion the diesel_fuel is added only to support the alternative_fuel_mixture credit otherwise there is no practical reason to add the diesel_fuel in the recovery boiler the diesel_fuel and the organic matter of the black_liquor are burned away generating steam to produce electrical energy most of the inorganic matter is recycled into the kraft milling process as white liquor the electricity powers the paper mill and any excess can be sold to third parties such as power companies law and analysis effective date sec_6426 of the code allows a cents credit against a claimant’s taxable_fuel liability for each gallon of alternative_fuel used to produce an alternative_fuel_mixture that the mixture producer sells for use or uses as a fuel in its trade_or_business sec_6426 provides that alternative_fuel_mixture means a mixture of alternative_fuel and taxable_fuel that is gasoline diesel_fuel or kerosene that is sold for use or used as a fuel by the mixture producer under sec_2 of notice_2006_92 2006_2_cb_774 alternative_fuel_mixture means a mixture of alternative_fuel and taxable_fuel that contains at least percent of taxable_fuel sec_2 provides that a mixture is used as a fuel when it is consumed in the production of energy including in a furnace to produce heat postn-135282-09 under sec_6426 alternative_fuel includes liquid fuel derived from biomass as defined in sec_45k sec_45k defines biomass as any organic matter other than oil and natural_gas or any product thereof and coal including lignite or any product thereof claimants that have an alternative_fuel_mixture credit_amount that exceeds their taxable_fuel tax_liability may claim a payment for the excess under sec_6427 these claims for payment may also be made as a claim for a refundable income_tax_credit under sec_34 on the claimant’s income_tax return under sec_6427 each alternative_fuel_mixture claimant must be registered by the irs before making any claim but once registered a claimant may claim for any open past period sec_6427 provides that an alternative_fuel_mixture credit claim must be made on or before the last day of the first quarter following the following the earliest quarter included in the claim for example a claim that includes january must be made by june however if a claimant did not file a timely claim under the rules of sec_6427 because the claimant was not registered by the irs the claim may be made instead under sec_34 on a timely filed or amended income_tax return after the claimant is registered by the irs section of the food conservation and energy act of pub l added the cellulosic_biofuel_producer_credit to sec_40 of the code as relevant to black_liquor sec_40 allows a dollar_figure per gallon nonrefundable income_tax_credit for each gallon of qualified cellulosic biofuel production of the producer for the taxable_year cellulosic biofuel means any liquid fuel that is produced in the united_states and used as fuel in the united_states derived from lignocellulosic or hemicellulosic postn-135282-09 matter that is available on a renewable or recurring basis and meets the registration requirements for fuels and fuel additives established by the epa under sec_211 of the clean air act under sec_40 the producer of the cellulosic biofuel must be registered by the irs before making any claim however once registered a claimant may claim for any open past period on a timely filed or amended income_tax return under sec_6426 no alternative_fuel_mixture credit will be determined with respect to any fuel with respect to which credit may be determined under sec_40 therefore a taxpayer that produces an alternative_fuel that is also a qualified cellulosic biofuel may not claim a credit under both sec_6426 and sec_40 however under sec_40 the taxpayer may elect out of the sec_40 credits thus an alternative_fuel_mixture credit may be determined under sec_6426 for an alternative_fuel that meets both sec_6426 liquid fuel derived from biomass and sec_40 cellulosic biofuel black_liquor derived from organic matter is an aqueous solution that has the consistency of molasses at the time it is introduced into the recovery boiler black_liquor either with or without the addition of taxable_fuel is consumed in the production of energy to generate electricity in recovery boilers in certain paper mills thus it is a liquid fuel derived from biomass and the addition of taxable_fuel described above creates an alternative_fuel_mixture that is used as a fuel by the mixture producer contact information if you have any questions about this please contact taylor cortright at
